           Case 3:19-cv-07651-LB Document 7-1 Filed 11/20/19 Page 1 of 3



 1   WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice to be filed)
 3   mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     950 Page Mill Road                              Joseph J. Mueller (pro hac vice to be filed)
 4   Palo Alto, CA 94304                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice to be filed)
 5   Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
 6   WILMER CUTLER PICKERING                         Boston, MA 02109
 7     HALE AND DORR LLP                             Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice to be filed)   Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice to be filed)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation, Apple Inc.
14                               UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16

17   INTEL CORPORATION and APPLE INC.,                          19-7651
                                                     Case No. ____________________
18                                   Plaintiffs,     DECLARATION OF MARK D. SELWYN
19   v.                                              IN SUPPORT OF INTEL
     FORTRESS INVESTMENT GROUP LLC,                  CORPORATION’S ADMINISTRATIVE
20   FORTRESS CREDIT CO. LLC, UNILOC                 MOTION TO CONSIDER WHETHER
     2017 LLC, UNILOC USA, INC., UNILOC              CASES SHOULD BE RELATED
21   LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
22
     INVENTERGY GLOBAL, INC., DSS
23   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
24

25                               Defendants.

26

27

28
                                                                Declaration of Mark D. Selwyn in Support of
                                                                Intel Corporation’s Administrative Motion to
                                                                 Consider Whether Cases Should Be Related
           Case 3:19-cv-07651-LB Document 7-1 Filed 11/20/19 Page 2 of 3



 1
            I, Mark D. Selwyn, do hereby declare as follows:
 2
            1.      I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
 3
     for Intel Corporation (“Intel”) and Apple Inc. (“Apple”) in the above-captioned case, and counsel for
 4
     Intel in Intel Corporation v. Fortress Investment Group LLC, et al., No. 5:19-cv-06856-EJD (N.D.
 5
     Cal.) (“-6856 Action”). I am licensed to practice law in the State of California, the Commonwealth
 6
     of Massachusetts, and the State of New York, and am admitted to practice before the U.S. District
 7
     Court for the Northern District of California. I am familiar with the facts set forth herein, and, if
 8
     called as a witness, I could and would testify competently to those facts under oath. I submit this
 9
     declaration in support of Intel’s Administrative Motion to Consider Whether Cases Should Be
10
     Related Pursuant to N.D. Cal. Civil L.R. 3-3(c) and 3-12.
11
            2.      Intel filed the -6856 Action in this District on October 21, 2019 against Fortress
12
     Investment Group LLC (“Fortress”), Fortress Credit Co. LLC, VLSI Technology LLC, and DSS
13
     Technology Management, Inc. The -6856 Action was initially assigned to Magistrate Judge
14
     Jacqueline Scott Corley and then was reassigned to Judge Edward J. Davila on November 5, 2019.
15
     Intel voluntarily dismissed the -6856 Action on November 20, 2019 pursuant to Federal Rule of
16
     Civil Procedure 41(a)(1)(A)(i). At the time Intel dismissed the -6856 Action, no defendants had
17
     answered or otherwise responded. On November 15, 2019, the Court granted a stipulation filed by
18
     Intel and three of the four defendants setting a deadline of January 6, 2020 for those defendants to
19
     answer or otherwise respond to Intel’s Complaint.
20
            3.      Attached hereto as Exhibit 1 is a true and correct copy of the complaint filed in the -
21
     6856 Action.
22
            4.      Attached hereto as Exhibit 2 is a true and correct copy of Intel’s notice of voluntary
23
     dismissal of the -6856 Action.
24
            5.      On November 20, 2019, Intel and Apple filed the above captioned case. The present
25
     action adds parties: Apple is another plaintiff, and there are seven new defendants: Uniloc 2017
26
     LLC, Uniloc USA, Inc., Uniloc Luxembourg, S.à.r.l.., INVT SPE LLC, Inventergy Global, Inc., IXI
27
     IP, LLC, and Seven Networks, LLC.
28
                                                         1
                                                                       Declaration of Mark D. Selwyn in Support of
                                                                       Intel Corporation’s Administrative Motion to
                                                                        Consider Whether Cases Should Be Related
           Case 3:19-cv-07651-LB Document 7-1 Filed 11/20/19 Page 3 of 3



 1
            6.      Both the -6856 Action and the present action include claims under the Sherman Act,
 2
     the Clayton Act, and Cal. Bus. & Prof. Code § 17200 et seq. Both actions arise from anticompetitive
 3
     patent aggregation by Fortress and a web of PAEs that Fortress owns or controls, with various
 4
     particularized facts as to Intel and Apple.
 5

 6
            I declare under the penalty of perjury under the laws of the United States of America that the
 7
     foregoing is true and correct to the best of my knowledge and that this Declaration was executed this
 8
     20th day of November 2019.
 9

10

11                                                         By: /s/ Mark D. Selwyn
                                                                   Mark D. Selwyn
12
                                                                 Mark D. Selwyn (SBN 244180)
13                                                               mark.selwyn@wilmerhale.com
                                                                 WILMER CUTLER PICKERING
14                                                                 HALE AND DORR LLP
                                                                 950 Page Mill Road
15                                                               Palo Alto, CA 94304
                                                                 Telephone: (650) 858-6000
16                                                               Facsimile: (650) 858-6100
17                                                               Attorney for Plaintiffs
                                                                 INTEL CORPORATION, APPLE INC.
18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                     Declaration of Mark D. Selwyn in Support of
                                                                     Intel Corporation’s Administrative Motion to
                                                                      Consider Whether Cases Should Be Related
